 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:18-cr-00055-APG-GWF-
 8                                         Plaintiff,
             v.                                                         ORDER
 9
      CEMONE LEWIS,
10
                                         Defendant.
11

12          This matter is before the Court on Margaret Lambrose, Esq.’s Sealed Ex Parte Motion to
13   Withdraw as Counsel for Defendant (ECF No. 50) filed on December 3, 2018. Upon review and
14   consideration and with good cause appearing therefor, the Court will grant Ms. Lambrose’s
15   request to withdrawal as counsel.
16          IT IS HEREBY ORDERED that Margaret Lambrose, Esq.’s Sealed Ex Parte Motion to
17   Withdraw as Counsel for Defendant (ECF No. 50), is granted.
18          IT IS FURTHER ORDERED that this matter is referred to the Criminal Justice Act
19   Panel for appointment of counsel.
20          IT IS FURTHER ORDERED that counsel shall appear at a hearing before the Court on
21   Monday, December 10, 2018 at 1:30 PM in LV Courtroom 3A.
22          Dated this 6th day of December, 2018.
23

24
                                                            GEORGE FOLEY, JR.
25                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                        1
